       Case 4:19-cv-00038-MW-MJF Document 1 Filed 01/18/19 Page 1 of 6


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


 MATTHEW THRASH, on behalf
 of himself and all employees
 similarly situated,

        Plaintiff,

 vs.                                           CASE NO:

 TADLOCK ROOFING, INC.,
 f/k/a DALE TADLOCK ROOFING, INC.

      Defendant.
 ________________________________/

                     COLLECTIVE ACTION COMPLAINT

        Plaintiff, MATTHEW THRASH (“Plaintiff”), by and through

 undersigned counsel, on behalf of himself and all employees similarly

 situated, hereby sues Defendant, TADLOCK ROOFING, INC., a Florida

 for profit corporation (“Defendant”), and alleges as follows:

                        JURISDICTION AND VENUE

       1.     This action is to recover from Defendant unpaid overtime

wages and other relief, as well as an additional amount as liquidated

damages, costs, and reasonable attorney’s fees under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”).

       2.     This Court has jurisdiction under 29 U.S.C. § 216 and 28

U.S.C. § 1331.
      Case 4:19-cv-00038-MW-MJF Document 1 Filed 01/18/19 Page 2 of 6




      3.      Plaintiff is a resident of Leon County, Florida and a substantial

part of the events or omissions giving rise to the claim occurred in Leon

County, Florida.

      4.      Defendant was at all times material doing business within the

jurisdiction of the District Court of the Northern District of Florida, where

Plaintiff was employed, and at all times material was and is engaged in

interstate commerce.

      5.      Defendant is and, at all times material, was engaged in

interstate commerce. Defendant is a for-profit Florida corporation engaged in

the business of installing and repairing roofs using materials and supplies

imported from without the State of Florida and otherwise regularly engages in

interstate commerce.

      6.      The annual gross revenue of Defendant was at all times

material in excess of $500,000.00 per annum.

      7.      By reason of the foregoing, Defendant is and was, during all

times hereafter mentioned, an enterprise engaged in commerce or in the

production of goods for commerce as defined in §§ 3(r) and 3(s) of the FLSA,

29 U.S.C. §§ 203(r) and 203(s).

      8.      The Defendant is an “employer,” as defined by 29 U.S.C. §

203(d), as Defendant is directly involved in decisions affecting employee


                                        2
      Case 4:19-cv-00038-MW-MJF Document 1 Filed 01/18/19 Page 3 of 6




compensation and hours worked by Plaintiff and other similarly situated

employees. Plaintiff and those similarly situated are “employees” of

Defendant.

                 COUNT I – UNPAID OVERTIME WAGES

     9.      Plaintiff re-alleges and incorporates herein by reference, all

allegations contained in Paragraphs 1 through 8 above.

     10.     Within the three-year period preceding the filing of this action,

Plaintiff and similarly situated employees were employed as roofing installers

and technicians and performed services as same on behalf of Defendant.

     11.     During such time period Plaintiff and similarly situated

employees were paid on a piece-rate basis. Plaintiff and similarly situated

employees regularly worked in excess of forty (40) hours per week. Among

other work performed, Plaintiff and similarly situated employees were

regularly required to travel outside of the Tallahassee area (or area where

they lived) and were not compensated for such travel when the travel and the

work time exceeded forty (40) hours in a work week. Defendant did not pay

Plaintiff and similarly situated employees overtime wages for overtime hours

they worked in excess of forty (40) hours weekly as required by the FLSA.

The failure to do so violates the FLSA.




                                      3
      Case 4:19-cv-00038-MW-MJF Document 1 Filed 01/18/19 Page 4 of 6




      12.     At all times pertinent to this Complaint, Defendant failed to

comply with the FLSA in that Plaintiff and similarly situated employees

performed services and labor for Defendant for which Defendant made no

provision to pay Plaintiff and similarly situated employees the overtime

compensation to which they were lawfully entitled for the period of time each

work week they performed labor on behalf of Defendant.

      13.     Defendant failed to keep accurate time records of all the hours

worked by Plaintiff and those similarly situated in violation of 29 C.F.R. § 516.

      14.     Defendant intentionally and willfully failed to pay Plaintiff and

similarly situated employees their overtime wages as Defendant had

knowledge of Plaintiff’s and similarly situated employees’ schedules and the

overtime hours that Plaintiff and similarly situated employees worked, and

showed reckless disregard by failing to comply with the provisions of the

FLSA concerning the payment of overtime wages. Defendant used formulas

in a spreadsheet to record erroneous hours worked, rather than record the

actual hours worked by Plaintiff and those similarly situated. Such actions

show Defendant’s knowledge of the obligation to keep accurate time records

but an intent to keep false records to avoid the obligation to keep accurate

time records and pay proper overtime pay to Plaintiff and those similarly




                                       4
      Case 4:19-cv-00038-MW-MJF Document 1 Filed 01/18/19 Page 5 of 6




situated. Defendant did not act in good faith when it refused and failed to

pay appropriate overtime.

     15.     Defendant remains owing Plaintiff and similarly situated

employees these unpaid overtime wages as set forth above, and Plaintiff and

similarly situated employees are entitled to recover double damages under

29 U.S.C. § 216.

     16.     Plaintiff has retained the undersigned attorneys to represent

him and has incurred attorneys’ fees and costs in bringing this action.

     WHEREFORE, Plaintiff and similarly situated employees demand

judgment against Defendant as follows:

     (a)   payment of compensation at one and one-half the regular rate of

           pay for all unpaid overtime hours worked by Plaintiff and similarly

           situated employees which have not be properly paid as required

           by 29 U.S.C. § 207;

     (b)   liquidated damages in an amount equal to the unpaid overtime

           compensation awarded as required by 29 U.S.C. § 216;

     (c)   reasonable attorneys’ fees and costs of suit as allowed by 29

           U.S.C. § 216; and

     (d)   all other appropriate relief including prejudgment interest.




                                      5
      Case 4:19-cv-00038-MW-MJF Document 1 Filed 01/18/19 Page 6 of 6




                         DEMAND FOR JURY TRIAL

      Plaintiff and similarly situated employees demand a trial by jury as to all

issues so triable.


                                          s/Sean Culliton
                                          SEAN CULLITON
                                          Fla. Bar No. 0986232
                                          Sean Culliton, Esq., LLC
                                          150 John Knox Road
                                          Tallahassee, FL 32303
                                          (850) 385-9455
                                          (813) 441-1999 (fax)
                                          Sean.Culliton@gmail.com

                                          s/John C. Davis
                                          JOHN C. DAVIS
                                          Fla. Bar No. 0827770
                                          Law Office of John C. Davis
                                          623 Beard Street
                                          Tallahassee, FL, 32303
                                          (850) 222-4770
                                          (850) 222-3119 (fax)
                                          john@johndavislaw.net

                                          Attorneys for Plaintiff




                                      6
